DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergami (WO 2018215982, priority to May 26, 2017 under 35 U.S.C. 102(d)(2)) in view of Merta (US 2,272,920).
	As to claims 1 and 20, Bergami teaches a method for applying a sealing member (Figs. 11-11a, item 101) onto a cup-shaped container (Fig. 7, item 110) of a capsule capable for producing a beverage in a beverage production device (Fig. 11), wherein the cup-shaped container has a bottom wall, a side wall with an outer surface, an open end, and an annular flange which extends from the side wall of the cup-shaped container at the open end merging with a transition area and a flange (Fig. 7, item 110).  Bergami teaches an annular flange (Fig. 11, item 113) comprising a flange outer surface merging with the outer surface of the side wall (Fig. 11, item 112) at a transition area and a flange inner surface opposite to the outer surface for being sealed with a beverage delivery wall (inherent in Fig. 11).
Bergami teaches depositing molten thermoplastic polymer material (page 11, lines 10-25) by a depositing apparatus (Fig. 10) onto the outer surface of the annular flange and/or onto the transition area (Fig. 10, item 200) and subsequently applying pressure on the thermoplastic polymer material using a punch-die (Figs. 11-11a, item 304) while the molten thermoplastic polymer material is plastically deformable (page 11, line 9) so as to conform the molten thermoplastic polymer material onto the outer surface of the annular flange and/or onto the transition area (Figs. 11-11a, item 302), thereby forming the molten thermoplastic polymer material into the sealing member attached to the cup-shaped container (inherent).
Bergami does not specifically teach pressing with a punch-die an inverted cup with a central recess to accommodate the capsule.
Merta teaches a punch-die (Fig. 1) with an inverted cup with a central recess (26) to accommodate the container while the rim is being formed.  It would have been prima facie obvious to one or ordinary skill in the art to incorporate the Merta inverted cup punch-die into Bergami because (a) Bergami already teaches/suggests supporting the container in a mold while the seal is formed at the rim (Fig. 7, items 308, 303, and 307), and Merta provides a device for supporting a container while the rim is formed within the scope of Bergami’s teaching/suggestion, or alternatively, (b) Merta provides a mold that one would have recognized as a substitutable alternative for the Bergami device for holding the cup. 
As to claims 2, 3, 5-8, and 16-17, the Bergami depositing step deposits a single circumferential soft thermoplastic polymer (page 11, line 19-21) through a circumferential moving nozzle (Fig. 10, item 203) placed/displaced along the circumference of the annular flange and controlled by opening time of an outlet nozzle (Fig. 10).  The Bergami pressing step uses a circumferential punch-die with an annular pressing surface (Figs. 11-11a, item 304 and/or 305).  

Claim 4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergami (WO 2018215982, priority to May 26, 2017 under 35 U.S.C. 102(d)(2)) in view of Merta (US 2,272,920), and further in view of Hillier (US 4,181,313).  Bergami and Merta teach the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claims 4, 18, and 19, Bergami is silent to two or a plurality of separate portions, depositing dots or drops, and a plurality of arc shaped portions.
Hillier teaches forming seals and gaskets by providing a comformable elastically compressible material in a pattern comprising multiple separate dot or arc shaped portions around an aperture (Fig. 1).  In the combination with Bergami and Merta, one would have found it obvious to provide separate nozzles for depositing each portion.
It would have been prima facie obvious to incorporate the Hillier separate seal portions into the modified Bergami process because the discrete volumes would better resist destructive compression of the gasket/seal during clamping, as taught by Hillier (5:9-23).

Claims 1-3, 5-8, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergami (WO 2018215982, priority to May 26, 2017 under 35 U.S.C. 102(d)(2)) 
	As to claims 1 and 20, Bergami teaches a method for applying a sealing member (Figs. 11-11a, item 101) onto a cup-shaped container (Fig. 7, item 110) of a capsule capable for producing a beverage in a beverage production device (Fig. 11), wherein the cup-shaped container has a bottom wall, a side wall with an outer surface, an open end, and an annular flange which extends from the side wall of the cup-shaped container at the open end merging with a transition area and a flange (Fig. 7, item 110).  Bergami teaches an annular flange (Fig. 11, item 113) comprising a flange outer surface merging with the outer surface of the side wall (Fig. 11, item 112) at a transition area and a flange inner surface opposite to the outer surface for being sealed with a beverage delivery wall (inherent in Fig. 11).
Bergami teaches depositing molten thermoplastic polymer material (page 11, lines 10-25) by a depositing apparatus (Fig. 10) onto the outer surface of the annular flange and/or onto the transition area (Fig. 10, item 200) and subsequently applying pressure on the thermoplastic polymer material using a punch-die (Figs. 11-11a, item 304) while the molten thermoplastic polymer material is plastically deformable (page 11, line 9) so as to conform the molten thermoplastic polymer material onto the outer surface of the annular flange and/or onto the transition area (Figs. 11-11a, item 302), thereby forming the molten thermoplastic polymer material into the sealing member attached to the cup-shaped container (inherent).
Bergami’s Figs. 11-11a do not specifically teach pressing with a punch-die an inverted cup with a central recess to accommodate the capsule.  However, Bergami’s Fig. 7a is interpreted to provide a punch-die with an inverted cup shape (Fig. 7a, items 308, 307, and 303 collectively).  It would have been prima facie obvious to combine these Bergami embodiments in order to similarly fix the location/position of the cup also in Bergami’s Figs. 11-11a.
As to claims 2, 3, 5-8, and 16-17, the Bergami depositing step deposits a single circumferential soft thermoplastic polymer (page 11, line 19-21) through a circumferential moving nozzle (Fig. 10, item 203) placed/displaced along the circumference of the annular flange and controlled by opening time of an outlet nozzle (Fig. 10).  The Bergami pressing step uses a circumferential punch-die with an annular pressing surface (Figs. 11-11a, item 304 and/or 305).  

Claim 4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergami (WO 2018215982, priority to May 26, 2017 under 35 U.S.C. 102(d)(2)) in view of Hillier (US 4,181,313).  Bergami teaches the subject matter of claim 1 above under 35 U.S.C. 103.  
As to claims 4, 18, and 19, Bergami is silent to two or a plurality of separate portions, depositing dots or drops, and a plurality of arc shaped portions.
Hillier teaches forming seals and gaskets by providing a comformable elastically compressible material in a pattern comprising multiple separate dot or arc shaped portions around an aperture (Fig. 1).  In the combination with Bergami, one would have found it obvious to provide separate nozzles for depositing each portion.
It would have been prima facie obvious to incorporate the Hillier separate seal portions into the modified Bergami process because the discrete volumes would better resist destructive compression of the gasket/seal during clamping, as taught by Hillier (5:9-23).

Response to Arguments
Applicant’s arguments filed August 17, 2022 have been considered.  The Bergami reference was located in the updated search and is now applied in new rejections of the claims under 35 U.S.C. 103.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742